Citation Nr: 0727028	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-10 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on October 28, 2003 at 
Arlington Memorial Hospital.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and U.E. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1954 to May 1975.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 determination by the Department 
of Veterans Affairs Medical Center (VAMC) in Dallas, Texas, 
that determined that the veteran was not entitled to payment 
or reimbursement for the cost of private medical expenses 
incurred on October 28, 2003 at Arlington Memorial Hospital.   

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in February 2007.  
A transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for unauthorized private 
medical treatment on October 28, 2003 at Arlington Memorial 
Hospital in connection with treatment for pain in the right 
knee.  Emergency records show that the right knee was 
aspirated and test revealed gram + cocci.  The veteran was 
administered Vanomycin.  He was transferred to the VAMC later 
that day.  Multiple resistant staphylococcus aureus was 
subsequently diagnosed.  The veteran underwent treatment and 
was hospitalized until November 19, 2003.  The treatment in 
question was for a service-connected right knee disability.  

Reimbursement under 38 U.S.C.A. § 1728(a) (West 2002) and 
38 C.F.R. § 17.120 (2006) is available only where (1) such 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service- connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in 38 U.S.C.A. § 3101(9)), and (ii) is medically 
determined to have been in need of care or treatment...; and 
(3) [VA] or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728(a); 38 C.F.R. § 17.120. 

In the present case, additional development is necessary 
before the Board can assess whether any of the criteria of 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have been met, 
particularly with regard to "medical emergency" and feasible 
availability of VA services.  

An emergency under 38 U.S.C.A. § 1728(a)(1) has been defined 
as "a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994).  The Court of Appeals for 
Veterans Claims (Court) has held that "medical emergency" is 
a medical question best answered by a physician.  See Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  In this case, the 
record contains no such medical opinion and the Board is 
unable to assess whether the treatment the veteran received 
on October 28, 2003 was a medical emergency.  Therefore, a 
medical opinion is indicated. 

The Board finds that additional development is also necessary 
in order to determine whether a VA facility was feasibly 
available on October 28, 2003.  On remand, the VAMC should 
provide information as to the location of VA facilities and 
the Arlington Memorial Hospital in relation to the veteran's 
residence.  The VAMC should report the distance in miles and 
driving time between the veteran's residence and the VA 
facilities and the Arlington Memorial Hospital.  The VAMC 
should also obtain a medical opinion as to whether it would 
have been feasible to transport the veteran to a VA facility 
for treatment on October 28, 2003 or whether an attempt to 
use VA facilities beforehand would not have been reasonable, 
sound, wise, or practical.   

Lastly, the Board notes that proper notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) has not been 
issued to the veteran.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds that 
on remand, the veteran should be issued appropriate VCAA 
notice for a medical expenses reimbursement claim pursuant to 
38 U.S.C.A. § 1728 and be given a reasonable period of time 
to respond prior to readjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide the veteran 
with VCAA notice that: (1) informs him 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) informs him about the 
information and evidence that VA will 
seek to provide; (3) informs him about 
the information and evidence the claimant 
is expected to provide; and (4) requests 
or tells him to provide any evidence in 
the claimant's possession that pertains 
to the claim.  The notice letter should 
include notice of the provisions of 
38 U.S.C.A. § 1728 and the implementing 
regulations including 38 C.F.R. §  
17.120. 

2.  The VAMC should provide and associate 
with the claims file information as to 
the location of VA facilities and the 
Arlington Memorial Hospital in relation 
to the veteran's residence and report the 
distance in miles and driving time 
between the veteran's residence and the 
VA facilities and the Arlington Memorial 
Hospital.  

3.  The VAMC should obtain a medical 
opinion from a VA doctor as to whether 
the medical services rendered on October 
28, 2003 at the Arlington Memorial 
Hospital were rendered in a medical 
emergency and if so, when such emergency 
ended.  The VAMC should also obtain a 
medical opinion as to whether VA or other 
Federal facilities were feasibly 
available on October 28, 2003, and 
whether the veteran's attempt to use them 
beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused. 

4.  Then the VAMC should readjudicate the 
claim for entitlement to reimbursement 
for unauthorized private medical expenses 
incurred on October 28, 2003 at the 
Arlington Memorial Hospital under 
38 U.S.C.A. § 1728 and 38 C.F.R. §§ 
17.120, 17.121.  If the decision remains 
adverse, provide the veteran and his 
representative with a supplemental 
statement of the case that discusses all 
relevant laws and regulations, the 
evidence considered, and the bases for 
the decision.  Then, return the case to 
the Board for its review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


